DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3 are pending in the application.
	In the Preliminary Amendment filed 9/26/2018, claims 103 were amended.  These amendments have been entered.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The abstract is objected to because it exceeds the 250 word limit.

Specification
The specification, which appears to be a translation, has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because of the following informalities:
Fig. 1 is objected to because the label “(Fig. 1 as an illustration in Abstract)” is extraneous written matter and should not be shown in the drawings. Please see MPEP 608.02 and 37 CFR 1.84.
Fig. 2 is objected to because ref. no. “2C” at the bottom of Fig. 2 should be replaced with ref. no. --20--.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  No new matter should be entered.
The “corrugated steel plate with the thickness of 10mm, wave height of 55mm and pitch of waves of 200mm” of claim 2
The “feet-lock anchor rod” and the “rock mass joint structure plane” of claim 1 (see lines 24-25)
The “channel steel” of claim 3
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claim 1 is are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  It appears that the preamble of claim 1 should be amended to read --A combined energy dissipation scaffolding structure for preventing falling rock hazards for high and steep sloped areas in a seismic region--.
	In line 21 of claim 1, --an-- should be inserted before “isolation bearing”.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Re Claim 1:  In line 7 of claim 1, it is not clear what is meant by “an EPE impact resistance seismic-decrease layer.”  Specifically, no explicit definition has been provided for the term “EPE” and thus the metes and bounds of the claim are unclear.  For examination purposes for this Office Action only, the Examiner will interpret this limitation simply as “an impact resistance seismic-decrease layer”.  Clarification and correction are required. 
	In addition, in line 17 of claim 1, the limitation “concrete in 1/3-1/2 height is cast at the lower-middle part of each steel-pipe post” is unclear.  First, it is not clear what is meant by “in 1/3-1/2 height”.  What height is being referenced in this limitation?  Secondly, there is no antecedent bases for the term “the lower-middle part”.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as --concrete is cast at a lower-middle part of each steel pipe post to a height of at least 1/3-1/2 of the height of the steel pipe post--.  Clarification and correction are required. 
	In addition, claim 1 recites the limitation “the upper portion of the mountain-side steel-pipe post” in lines 18-19.  There is insufficient antecedent basis for this limitation.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as –an upper portion of at least one of said steel-pipe posts located at a mountain-side--.  Clarification and correction are required. 
In addition, claim 1 recites the limitations “the feet-lock anchor rod” and “the rock mass joint structure” in lines 24-25.  There is insufficient antecedent basis for these limitations.  Clarification and correction are required. 
In addition, claim 1 recites the limitations “the concrete foundation” in lines 30-31.  There is insufficient antecedent basis for these limitations.  Clarification and correction are required. 
	Re Claims 2 and 3:  These claims are considered indefinite because they depend from indefinite claim 1.
Re Claim 2:  Claim 2 recites the limitations “the inter-row spacing” in lines 6-7.  There is insufficient antecedent basis for this limitation and it is not clear what spacing this is meant to reference.  For examination purposes for this Office Action only, the Examiner will interpret this limitation to be referring to an inter-row spacing of the high strength bolts is 2 x 2m.  Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN 204311364, submitted by Applicant with the IDS filed 11/08/2018, a machine-generated English translation is attached herewith) in view of Sivachenko (US Patent 4,211,504) and Chen (CN 101974886, submitted by Applicant with the IDS filed 11/08/2018, a machine-generated English translation is attached herewith)
	Re Claim 1, as best understood by the Examiner:  Cheng discloses a combined energy dissipation scaffolding structure (see Fig. 1) for preventing falling rock (12) for high and steep slope in a seismic region, characterized by comprising a top surface impact resistance system (at 5, 6), a top surface support system (at 1), a scaffolding body structure (at 3, 4), a 
wherein the top surface impact resistance system (at 5, 6) comprises an upper-layer steel plate (the upper anti-scouring steel plate 5), a lower-layer steel plate (the lower anti-scouring steel plate 5) and an EPE impact resistance seismic-decrease layer (energy-consuming layer 6), the lower-layer steel plate is made of a flat steel plate (5), the EPE impact resistance seismic-decrease layer (6) is filled between the upper-layer steel plate (5) and the lower-layer steel plate (5); 
the top surface support system (at 1) is composed of 3D stereographic steel frame systems (“the inclined steel frame 1 is composed of upper beams, longitudinal beams, vertical and diagonal steel supports”; see parag. [0026] of the attached translation) formed by combination in a horizontal direction, a vertical direction, a slant direction and a longitudinal direction, and the top surface support system (at 1) is attached to the top surface impact resistance system (at 5, 6) and the scaffolding body structure (at 3, 4) respectively; 
the scaffolding body structure (at 3, 4) is composed of an I-shape steel cross beam (“Preferably, the cross beam and the longitudinal beam are composed of I-beam”; see parag. [0026] of the attached translating) and support steel-pipe posts (3 and 4) at both sides, concrete is cast in at least 1/3-1/2 height at the lower-middle part of each steel-pipe post to improve the stability of the steel-pipe post (“both the first support column and the second support column include steel pipes and concrete filled in the steel pipes”; see parag. [0034] of the attached translation); the upper part of the mountain-side steel-pipe post (3; Fig. 1) of the scaffolding body structure is provided with an impact prevention steel plate (8), and the lower part thereof is provided with a movable steel plate (9); the I-shape steel cross beam (see the cross beams in Fig. 2 attached to support columns 3 and 4) is connected to the steel-pipe posts (3, 4) at both sides to cooperate with the EPE impact-resistance seismic-decrease layer (6) in the top surface impact-resistance system to achieve the functions of seismic decrease and energy dissipation; 

the anchoring-type steel-plate concrete composite foundation (at 10) is manually or mechanically excavated to form a foundation pit (at 10) depending on site geological and topographical conditions, and is connected to the scaffolding body structure (at 3, 4) by a fixed base (14), wherein the base is welded with the steel-pipe posts using a steel plate (“the supporting steel column base 14 is a steel plate, which is welded to the steel pipes of the first supporting column 3 and the second supporting column 4”; see parag. [0034] of the attached translation), and the steel plate (14) is connected to the concrete foundation (10) using an anchor rod (see Fig. 4) to improve the bearing capacity of the structure.

	Cheng fails to explicitly disclose the following:
wherein the upper-layer steel plate is made of a corrugated steel plate;
the steel plates of the top surface impact resistance system are connected using high-strength bolts;
the top surface support system is welded with the top surface impact resistance system and the scaffolding body structure respectively;
the I-shape steel cross is connected to the steel-pipe posts at both sides by isolation bearing.

Re. limitation (i):  Sivachenko teaches the use of a structure for preventing falling rock hazards, comprising at least one steel plate (for example, 58; Fig. 2), and further wherein the steel plate is made of a corrugated steel plate, for the purpose of increasing the strength of the steel plate.
Cheng such that the upper-layer steel plate is made of a corrugated steel plate, as taught by Sivachenko, for the purpose of increasing the strength of the steel plate, for example to increase the resistance of the top surface impact resistance system to falling rocks or other debris.
Re. limitation (ii):  Examiner notes that it is well known in the art to secure steel plates together using high-strength bolts.  In fact, Cheng teaches the use of securing steel plates 8 and 9 together using bolts (see parag. [0033] of the attached translation), for the purpose of ensuring that the steel plates are securely connected together.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Cheng such that the steel plates of the top surface impact resistance system are connected using high-strength bolts, for the purpose of ensuring that the steel plates of the top surface impact resistance system are securely connected together.
Re. limitation (iii):  Examiner notes that it is well known in the art to secure steel components together by welding.  In fact, Cheng teaches the use of securing anchor rod 2 and steel panel 8 together by welding (see parag. [0032] of the attached translation) and further securing steel column base 14 to the steel pipes 3, 4 by welding (see parag. [0034]), for the purpose of ensuring that the steel plates are securely connected together.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Cheng such that the top surface support system is welded with the top surface impact resistance system and the scaffolding body structure respectively, for the purpose of ensuring that the top surface support system is securely connected to the top surface impact resistance system and the scaffolding body.
Re. limitation (iv):  Chen teaches the use of a scaffolding structure for preventing falling rock hazards, comprising a top surface impact resistance system (at 4; see Figs. 1 and 3) by isolation bearing (5; Fig. 3), for the purpose of allowing for relative movement.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Cheng such that the I-shape steel cross is connected to the steel-pipe posts at both sides by isolation bearing, as taught by Chen, for the purpose of allowing for relative movement.

Re Claim 2, as best understood by the Examiner:  Cheng, as modified above, discloses a combined energy dissipation scaffolding structure significantly as claimed, and further wherein the upper-layer steel plate (5) is made of a corrugated steel plate (as modified above), the EPE impact-resistance seismic-decrease layer (6) is filled between the upper-layer steel plate (5) and the lower-layer steel plate (5), wherein the density thereof is greater than 23kg/m3 (see parag. [0030] of the attached translation)
Cheng, as modified above, fails to explicitly disclose wherein the upper-layer steel plate has a thickness of 10mm, wave height of 55mm and pitch of waves of 200mm, the lower-layer steel plate is made of a flat steel plate with the thickness of 5mm, the EPE impact-resistance seismic-decrease layer has a thickness of 30cm, and the inter-row spacing of the high strength bolts is 2 x 2m.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Cheng such that the upper-layer steel plate has a of the high strength bolts is 2 x 2m, for the purpose of, for example, optimizing the strength and weight of the components, and since such a modification would amount to a design choice within the skill of the art.
Re Claim 3:  Cheng, as modified above, discloses a combined energy dissipation scaffolding structure significantly as claimed, and further wherein channel steel (see parag. [0026] of the attached translation) are erected between the top surface support system and the top surface impact-resistance system along a top surface slope.
Cheng, as modified above, fails to explicitly disclose wherein the channel steel are spaced at 50cm.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Cheng such that the channel steel are spaced at 50cm, for the purpose of, for example, optimizing the strength and weight of the structure, and since such a modification would amount to a design choice within the skill of the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678